UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7804



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY MAURICE YOUNG-BEY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-148, CA-97-2027-A)


Submitted:   February 11, 1999          Decided:    February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Maurice Young-Bey, Appellant Pro Se. Justin Michael Demp-
sey, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Maurice Young-Bey seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998), and his motions for reconsideration.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Young-Bey, Nos. CR-95-148; CA-97-2027-

A (E.D. Va. Nov. 12, Nov. 25 & Dec. 1, 1998).*    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       Although two of the district court’s orders are marked as
“filed” on November 24 and November 30, 1998, the district court’s
records show that they were entered on the docket sheet on November
25 and December 1, 1998. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the orders
were entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                  2